Motion Denied and Order filed December 23, 2014




                                     In The

                        Fourteenth Court of Appeals
                                  ____________

                              NO. 14-85-00876-CR
                                  ____________

                         DIMITRIUS JOHNSON, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 416,096

                                    ORDER

      Appellant’s conviction was affirmed by this court in 1987. Appellant has
filed a motion to obtain documents and trial records, without payment, to pursue
habeas corpus relief.

      Generally, an indigent criminal defendant is not entitled to a free record of
prior proceedings for use in pursuing post-conviction habeas corpus relief. See
Escobar v. State, 880 S.W.2d 782, 783 (Tex. App. -- Houston [1st Dist.] 1993,
order). This motion is not the correct vehicle for relief. See In re Williams, 2001
WL 668455, *2 (Tex. App. -- Beaumont 2001, orig. proceeding). We deny the
motion.

                                     PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.